VERTEFEUILLE, J.,
with whom, SULLIVAN, C. J., joins, dissenting. I join Justice Katz’ dissent because the United States Supreme Court recently concluded in Georgia v. Randolph, 547 U.S. 103, 136, 126 S. Ct. 1515, 164 L. Ed. 2d 208 (2006), that under the federal constitution, an alleged consent to the search of a home conducted in the face of an objection from a joint occu*90pant who is present at the scene is illegal. It is therefore unnecessary to decide this issue under our state constitution.